DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 12, 18-20 have been amended. Claims 1-20 remain pending and are ready for examination.

Rejections based on Prior Art
Claims Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-15, and 18-20 were rejected under 35 U.S.C. § 103 as being unpatentable over Guan et al. (US 2017/0108236 A1 – hereinafter Guan) in view of Loveland et al. (US 2014/0132390 A1 – hereinafter Loveland) further in view of Mohan et al. (US 20130069543 A1 –hereinafter Mohan).
	Regarding Claim 1, Guan teaches a system, comprising:
a memory that stores executable components (see [0097]; Guan teaches the storage device 520 as used herein generally refers to any medium capable of reading and/or writing data, and includes, without limitation to, random access memory (RAM) and read-only memory (ROM)); and 
a processor, operatively coupled to the memory, that executes the executable components (see [0095]; Guan teaches processing module 110 may include one or more processors 512), the executable components comprising: 
a communications component that facilitates a communication between a central device and at least one remote device (see [0085]; Guan teaches communication module 140 (communications component) may be configured to enable communication within the environment control system, between the environment control system and external devices, or between the environment control system and/or external devices and other systems or devices. See [0117] and Fig. 13-A, 13-C; Guan teaches the module structures of two types of smart switches. Therefore, smart switches (central device) comprise communication module 140. See [0124]; Guan teaches one or more smart switches 1410 (central device) may be connected with devices including but not limited to light 1441-1, thermometer 1442-1, vent outlet 1443-1, smart plug 1444-, wherein the central device is positioned at a first location within a structure and the at least one remote device is positioned at a second location within the structure (See [0114]; Guan teaches examples of the functions of communication module 140 further include video and/or phone calls (communication between the environment control system and mobile devices) within a family environment (such as between upstairs and down stairs, and between different rooms). See [0124]; Guan teaches one or more smart switches 1410 (central device) may be connected with devices including but not limited to light 1441-1, thermometer 1442-1, vent outlet 1443-1, smart plug 1444-1, home appliance 1445-1, security device 1446-1, fan 1447-1, and television 1448-1, etc.. See [0168] and Fig. 33; the user may control light luminance in the different rooms. Therefore, the smart switch may be positioned at different location with the light devices (remote devices));
 an evaluation component that analyzes a condition of an environment at the second location based on information received from the at least one remote device (see [0104]; Guan teaches a light sensing system may detect and/or monitor sunlight intensity, time, visibility, and on/off conditions of lights. See [0100]; Guan teaches sensing module 120 (including light intensity ; 
an adjustment component that facilitates a change to at least one parameter of the at least one remote device based on the condition of the environment, wherein the change results in a modification to the condition of the environment at the second location while supporting structure automation functionality (see [0122]; Guan teaches based on, by way of example and without any limitation, the forms of modules in the above descriptions, the environment control system may achieve a series of smart, ; and
However, Guan does not explicitly teach an activation component that implements an event based at least in part on an identified individual and the individual's environmental preferences, wherein based on the identified individual leaving the second location, the adjustment component facilitates one or more events that result in one or more modifications to the condition of the environment in the second location.
Loveland from the same or similar field of endeavor teaches an activation component (see Fig. 1 and [0056]; Loveland: “Lighting system 102”) that implements an event based at least in part on an identified individual and the individual's environmental preferences (see [0096]; Loveland: “control the output of one or more of the light sources in lighting system 102 according to light avatar data retrieved from the memory based on the identifier detected by awareness module 104.” See [0066]; Loveland: “the awareness module 104 detects the identifier for the user by detecting biometric data, such as fingerprint data or iris data corresponding to the user 108”. See [0081]; Loveland: “the executive module 106 module receives the identifier 121 of the user from the awareness module 104, retrieves the data 122 representing the light 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Guan to include Loveland’s features of implementing an event based on an identified individual and the individual’s environmental preferences. Doing so would use personal information to control lighting network to adjust the light according the person's presence in order to save energy. (Loveland, paragraphs [0004] and [0024])
However, it does not explicitly teach wherein based on the identified individual leaving the second location, the adjustment component facilitates one or more events that result in one or more modifications to the condition of the environment in the second location.
Mohan from the same or similar field of endeavor teaches wherein based on the identified individual leaving the second location (see [0071]; Mohan: “An embodiment includes a “quick off mode” for addressing situations in which, for example, an occupant gets up and leaves a room. This event includes a unique motion signature that includes a major disruptive motion when the occupant gets up and leaves, and then a period of no major or minor motion as the occupant is no longer in the occupation a room of a building).”), the adjustment component facilitates one or more events that result in one or more modifications to the condition of the environment in the second location (see [0071]; Mohan: “Upon detecting this sequence of events, it can be assumed that the occupancy detection area (building or structure) is unoccupied, and the building can be controlled appropriately (such as, de-activating lighting, reducing temperature control, or alerting security that the building is presently unoccupied)”. See [0038]; Mohan: “once the person has left the room, the ambient light sensor no longer senses a change in variance and the controller 130 can use this information to turn off the light, thereby saving power.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guan and Loveland to include Mohan’s features of adjusting the events based on detecting a person has left the room of a building. Doing so would avoid wasting energy or incorrectly assuming security of the building has been breached. (Mohan, [0003])

Regarding claim 2, the combination of Guan, Loveland, and Mohan teaches all the limitations of claim 1 above, Guan further teaches wherein the central device is classified as a gateway device (see [0117] and Fig. 13-A, C; Guan teaches the module structures of two types of smart switches. Therefore, smart switches (central device) comprise communication module 140. See [0110]; Guan teaches , and wherein the at least one remote device is classified as an internet of things device (see [0109; Guan teaches computer devices may be used for controlling smart lighting devices, etc. See [0168] and Fig. 33; the user may control light luminance in the different rooms. Therefore, the smart switch may be positioned at different location with the light devices (remote devices). Therefore, it corresponds to ‘the at least one remote device is classified as an internet of things device’).  

Regarding claim 7, the combination of Guan, Loveland, and Mohan teaches all the limitations of claim 1 above, Guan further teaches further comprising at least one sensor associated with the at least one remote device, wherein the at least one sensor determines a presence of an individual at the second location (see [0181]; Guan teaches motion of human, animal or other moving object detected by the motion sensor, etc.).

Regarding claim 8, the combination of Guan, Loveland, and Mohan teaches all the limitations of claim 7 above, Guan further teaches wherein the at least one remote device is a smart vent that automatically adjusts as a function of a stated preference of the individual (see Fig. 14 and [0201]; Guan teaches the external device 1443 may be a vent outlet of a smart fan. The instructions received by the Smart fan from the processing module 110 may include, without limitation to, the control over the dimension and direction of the outlet of the fan, the control over the rotating speed, .

Regarding claim 9, the combination of Guan, Loveland, and Mohan teaches all the limitations of claim 7 above, Guan further teaches wherein the at least one remote device is an air humidity device (see [0103]; Guan teaches devices used to detect and/or monitor humidity include but are not limited to capacitive humidity sensors, resistive humidity sensors, thermal conductivity humidity sensors, and gravimetric hygrometers, etc.), and wherein the adjustment component automatically adjusts an output of the air humidity device as a function of a stated humidity level preference of the individual (see [0122]; Guan teaches the environment control system may operate automatic temperature and humidity adjustment. See [0099]; Guan teaches the mathematical model may analyze, judge, predict, and imitate environmental changes and characteristics of user behaviors preference of temperature and humidity).

Regarding claim 10, the combination of Guan, Loveland, and Mohan teaches all the limitations of claim 7 above, Guan further teaches wherein the evaluation component is a sensor that monitors ambient conditions within the structure (see [0005]; Guan teaches an ambient light sensor capable of sensing luminous intensity of ambient light), and wherein the adjustment component facilitates the change based on an ambient condition preference of the individual (see [0173]; Guan teaches setting of light luminance may be based on the user's preference).

Regarding claim 11, the combination of Guan, Loveland, and Mohan teaches all the limitations of claim 7 above, Guan further teaches wherein the at least one remote device is a filter device (see [0103]; Guan teaches devices used to detect and/or monitor air and water pollutions include but are not limited to chemistry reagents, pH monitors, conductivity meters, dissolved oxygen monitors, and nephelometers, etc. Devices used to detect and/or monitor microorganisms include but are not limited to biological toxicity test apparatuses, etc. Devices used to detect and/or monitor allergen include but are not limited to enzyme-linked immunosorbent assays, lateral flow assays, polymerase chain reactions, and adenosine triphosphate (ATP) assays, etc.), and wherein the evaluation component analyzes an allergen level  and the adjustment component adjusts an air flow through the filter device based on an allergen level preference of the individual (see [0103]; Guan teaches detected and/or monitored data may be recognized, and compared with a reference value, reference range, threshold, preset value, or predicted value. Therefore, the allergen level must be analyzed by the system. See [0216]-[0217]; Guan teaches an emergency event comprises changes of weather such as environmental pollution. After an emergency event is detected, the environment control system may match the detected event with the preset events, and execute planned responses with respect to the corresponding events if a match is found. Responses to emergency events may be other types, such as controlling the on/off of the ventilation devices and the sprinklers).

Regarding claim 12, Guan teaches a method, comprising:
facilitating, by a system comprising a processor (see [0095]; Guan teaches processing module 110 may include one or more processors 512), a communication link between a controller device, a first auxiliary device, and a second auxiliary device (see [0085]; Guan teaches communication module 140 may be configured to enable communication within the environment control system, between the environment control system and external devices, or between the environment control system and/or external devices and other systems or devices. See [0117] and Fig. 13-A, C; Guan teaches the module structures of two types of smart switches. Therefore, smart switches (controller device) comprise communication module 140. See [0124]; Guan teaches one or more smart switches 1410 (controller device) may be connected with devices including but not limited to light 1441-1, thermometer 1442-1, vent outlet 1443-1, smart plug 1444-1, home appliance 1445-1, security device 1446-1, fan 1447-1, and television 1448-1, etc.. See [0245]; Guan teaches the environment control system may turn on the air conditioner in the bedroom slowly at 6:50 am; turn on the light in the bedroom at 7 am; preheat the water heater in the bathroom at 7:10 am; turn on the light in the bathroom at 7:15 am; turn off the air conditioner and light in the bedroom at 7:20 am; turn on the light in the kitchen at 7:35 am, and turn on the range hood after the user has turned on the gas; turn off the water heater and light in the bathroom at 7:38 am; after the user turns off the gas, turn off the range hood; turn on the dishwasher at 7:50 am; turn off the dishwasher and light at 7:55 am; turn on the light in the lounge and broadcast the weather forecast at 7:55 am; open the door and turn off the indoor light at , wherein the facilitating the communication link comprises defining a communication standard that controls a communication between the first auxiliary device and the second auxiliary device (see [0093]; Guan teaches the connection between different modules of the environment control system, between modules and external devices, and between the system and storage devices or cloud servers may be wired or wireless. Wired connections may include, without limitation to, metal cables, optical cables, and hybrid cables. Wireless connections may include, without limitation to, radio communication, free-space optical communication, sonic communication, and electromagnetic induction communication. See [0167]; Guan teaches the environment control system may include or provide one port or connection standard. One home appliance or other device may pair with the environment control system if the home appliance or other device has the corresponding port or connection standard. Therefore, there is a communication standard that controls a communication between the first auxiliary device and the second auxiliary device); 
implementing, by the system, a first change at the first auxiliary device based on a first determination that a first condition within an environment of the first auxiliary device is to be changed (see [0214]; Gaun teaches the smart switch (controller device) may acquire data related to the outer environment via the sensing module 120 and send the following instructions to the vehicle 4720: starting the vehicle 20 to 30 minutes ahead of time; initializing the air conditioner; switching the air conditioner to the heating mode. Since the smart switch (controller device) may adjust ; 
implementing, by the system, a second change at the second auxiliary device based on a second determination that a second condition within the environment of the second auxiliary device is to be changed (see [0144]; Guan teaches if object motion is detected, then turn on the light for several minutes then turn it off; if the wake up mode is detected, then take several minutes to turn lights from off to on; if the sleep mode is detected or monitored, then take several minutes to turn lights from on to off; if the leaving mode is detected or monitored, then turn corresponding lights on at a particular moment and off at another moment; if the night mode is detected, and if continuous object motions are detected and/or monitored, then increase light luminance, and if no continuous object motion is detected and/or monitored, then decrease light luminance. Therefore, it corresponds to ‘implementing a second change at the second auxiliary device based on a second determination that a second condition within the environment of the second auxiliary device is to be changed’); and
However, Guan does not explicitly teach implementing, by the system, an event based at least in part on an identified individual and the individual's environmental preferences, wherein based on the identified individual leaving the second location, the adjustment component facilitates one or more events that result in one or more modifications to the condition of the environment in the second location.
implementing, by the system, an event based at least in part on an identified individual and the individual's environmental preferences (see [0096]; Loveland: “control the output of one or more of the light sources in lighting system 102 according to light avatar data retrieved from the memory based on the identifier detected by awareness module 104.” See [0066]; Loveland: “the awareness module 104 detects the identifier for the user by detecting biometric data, such as fingerprint data or iris data corresponding to the user 108”. See [0081]; Loveland: “the executive module 106 module receives the identifier 121 of the user from the awareness module 104, retrieves the data 122 representing the light avatar 120 from the memory 112 based on the identifier 121 of the user, and generates a control signal 107 for controlling the output settings of the at least one light source of the lighting system 102 according to the retrieved data 122, such that during an operation of the lighting system at least portion of the light 123 represents the light avatar 120”. Therefore, controlling portion of the light in the lighting system 120 (implement(s) an event) based on the identifier of the user (identified individual) and the light avatar data (the individual’s environmental preferences)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Guan to include Loveland’s features of implementing an event based on an identified individual and the individual’s environmental preferences. Doing so would use personal information to control lighting network to adjust the light according the person's presence in order to save energy. (Loveland, paragraphs [0004] and [0024])
wherein based on the identified individual leaving the second location, the adjustment component facilitates one or more events that result in one or more modifications to the condition of the environment in the second location.
Mohan from the same or similar field of endeavor teaches wherein based on the identified individual leaving the second location (see [0071]; Mohan: “An embodiment includes a “quick off mode” for addressing situations in which, for example, an occupant gets up and leaves a room. This event includes a unique motion signature that includes a major disruptive motion when the occupant gets up and leaves, and then a period of no major or minor motion as the occupant is no longer in the occupation sensing area”. See [0053]; Mohan: “A second correlator 520 can be included for matching sequences of identified events, thereby providing more information about activities occurring in the structure (for example, a room of a building).”), the adjustment component facilitates one or more events that result in one or more modifications to the condition of the environment in the second location (see [0071]; Mohan: “Upon detecting this sequence of events, it can be assumed that the occupancy detection area (building or structure) is unoccupied, and the building can be controlled appropriately (such as, de-activating lighting, reducing temperature control, or alerting security that the building is presently unoccupied)”. See [0038]; Mohan: “once the person has left the room, the ambient light sensor no longer senses a change in variance and the controller 130 can use this information to turn off the light, thereby saving power.”).


Regarding claim 13, the combination of Guan, Loveland, and Mohan teaches all the limitations of claim 12 above, Guan further teaches wherein the first auxiliary device and the second auxiliary device are classified as internet of things devices (see [0202]; Guan teaches the external device may be a smart heating system (the first auxiliary device), and instructions from the processing module 110 may include, and without limitation to, turning the fireplace on, adding fuel, the amount of fuel added, the intensity of the fire, opening the fireplace, turning on the exhaust fan, etc.. See [0109]; Guan teaches computer devices may be used for controlling smart lighting devices (the second auxiliary device), etc. See [0141]; Guan teaches the environment control system may include local Internet of Things of the family).

Regarding claim 14, the combination of Guan, Loveland, and Mohan teaches all the limitations of claim 12 above, Guan further teaches wherein the first auxiliary device is a heating element of a heating, air conditioning, and ventilation system (see [0202]; Guan teaches the external device may be a smart heating system (the first auxiliary device)), and wherein the second auxiliary device is a lighting element .

Regarding claim 15, the combination of Guan, Loveland, and Mohan teaches all the limitations of claim 12 above, Guan further teaches wherein the implementing the first change comprises transmitting a first instruction to the first auxiliary device, the first instruction specifies the first change (see [0202]; Guan teaches the external device may be a smart heating system, and instructions from the processing module 110 may include, and without limitation to, turning the fireplace on, adding fuel, the amount of fuel added, the intensity of the fire, opening the fireplace, turning on the exhaust fan, etc. Therefore, the smart heating system is transmitted the instruction that specifies the change), and wherein the implementing the second change comprises transmitting a second instruction to the second auxiliary device, the second instruction specifies the second change (see [0144]; Guan teaches the environment control system is initiated, the control module 130 of the environment control system may compare the one or more recognized modes with one or more predefined or customized trigger modes. If one or more mode detected by the control module 130 of the environment control system matches the predefined or customized trigger mode, for example, if object motion is detected, then turn on the light for several minutes then turn it off; if the wake up mode is detected, then take several minutes to turn lights from off to on; if the sleep mode is detected or monitored, then take several minutes to turn lights from on to off; if the leaving mode is detected or monitored, then turn corresponding lights on at a particular moment and off at another moment; if the .

Regarding claim 18, Guan teaches a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
establishing a communication between a gateway device and an internet of things device, wherein the gateway device is positioned at a first location within a structure and the internet of things device is positioned at a second location within the structure (see Fig. 28 and [0005]; Guan teaches the first panel/front panel/ smart switch (controller device) may include a gateway, which may be a smart gateway. See Fig. 28 and [0151]; Guan teaches the first panel/front panel/ smart switch (controller device) connects to the simplified switches that are located in different locations of the house. See [0124]; Guan teaches one or more simplified smart switches 1420 may be connected with devices including but not limited to light 1441-2, thermometer 1442-2, vent outlet 1443-2, smart plug 1444-2, home appliance 1445-2, security device 1446-2, fan 1447-2, and television 1448-2, etc. Therefore, the communication between a gateway device and an internet of things device that are different locations within the house is established); 
receiving a condition of an environment at the second location based on information received from a sensor associated with the internet of things device ; 
instructing the internet of things device to adjust a heating parameter or a lighting parameter based on the condition of the environment (see [0173]; Guan teaches automatically control light luminance of a room according to detected temperature change in the room), wherein the adjustment results in a modification to the condition of the environment at the second location (see [0173]; Guan teaches once triggered, the light may be maintained for a period of time, such as at least 30 minutes, until turned off by the light-on algorithm. Therefore, the adjusting of light luminance of a room results to the condition of the environment at that room); and
However, Guan does not explicitly teach implementing an event based at least in part on an identified individual and the individual's environmental preferences, wherein based on the identified individual leaving the second location, the adjustment component facilitates one or more events that result in one or more modifications to the condition of the environment in the second location.
Loveland from the same or similar field of endeavor teaches implementing an event based at least in part on an identified individual and the individual's environmental preferences (see [0096]; Loveland: “control the output of one or more of the light sources in lighting system 102 according to light avatar data retrieved from the memory based on the identifier detected by awareness module 104.” See [0066]; Loveland: “the awareness module 104 detects the identifier for the user by detecting biometric data, such as fingerprint data or iris data corresponding to the user 108”. See [0081]; Loveland: “the executive module 106 module receives the identifier 121 of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Guan to include Loveland’s features of implementing an event based on an identified individual and the individual’s environmental preferences. Doing so would use personal information to control lighting network to adjust the light according the person's presence in order to save energy. (Loveland, paragraphs [0004] and [0024])
However, it does not explicitly teach wherein based on the identified individual leaving the second location, the adjustment component facilitates one or more events that result in one or more modifications to the condition of the environment in the second location.
Mohan from the same or similar field of endeavor teaches wherein based on the identified individual leaving the second location (see [0071]; Mohan: “An embodiment includes a “quick off mode” for addressing situations in which, for example, an occupant gets up and leaves a room. This event includes a unique motion signature that includes a major disruptive motion when the occupant gets up and leaves, and then a room of a building).”), the adjustment component facilitates one or more events that result in one or more modifications to the condition of the environment in the second location (see [0071]; Mohan: “Upon detecting this sequence of events, it can be assumed that the occupancy detection area (building or structure) is unoccupied, and the building can be controlled appropriately (such as, de-activating lighting, reducing temperature control, or alerting security that the building is presently unoccupied)”. See [0038]; Mohan: “once the person has left the room, the ambient light sensor no longer senses a change in variance and the controller 130 can use this information to turn off the light, thereby saving power.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guan and Loveland to include Mohan’s features of adjusting the events based on detecting a person has left the room of a building. Doing so would avoid wasting energy or incorrectly assuming security of the building has been breached. (Mohan, [0003])

Regarding claim 19, the combination of Guan, Loveland, and Mohan teaches all the limitations of claim 18 above, Guan further teaches wherein the receiving the condition of the environment comprises detecting a presence of an individual within the second location (see [0122]; Guan teaches the environment control system , the operations further comprising determining an identity and a preference of the individual based upon information derived from a mobile device associated with the individual (see [0250]; Guan teaches it is also possible to recognize information related to human or animal subjects using device worn by human or animal subjects, such as GPS devices, mobile phones, smart glasses, smart watches, or any other wearable devices along with other information. For example, the environment control system may detect wearable devices of a human or animal subject or information such as the height of the human or animal subject, and then recognize the identity of the human or animal subject. Therefore, it corresponds to ‘determining an identity and a preference of the individual based upon information derived from a mobile device associated with the individual’).

Regarding claim 20, the combination of Guan, Loveland, and Mohan teaches all the limitations of claim 18 above, Guan further teaches the operations further comprising:
 transmitting a first signal to a lighting element for an activation of the lighting element (see [0245]; Guan teaches the environment control system may turn on the light in the bedroom at 7 am. See [0088]; Guan teaches communication as used herein generally refers to one-way or two-way signal acquisitions. Signals may include, without limitation to, commands, codes, numbers, texts, images, sounds, videos, and the like. Therefore, the environment control system may transmit the first signal to the light in the bedroom at 7am to turn on it), and 
transmitting a second signal to the lighting element for a deactivation of the lighting element (see [0245]; Guan teaches the environment control system may turn off the air conditioner and light in the bedroom at 7:20 am. See [0088]; Guan teaches communication as used herein generally refers to one-way or two-way signal acquisitions. Signals may include, without limitation to, commands, codes, numbers, texts, images, sounds, videos, and the like. Therefore, the environment control system may transmit the first signal to the light in the bedroom at 7:20 am to turn off it).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Loveland in view of Mohan further in view of Foye (Patent no. 5,251,815- hereinafter Foye).
Regarding claim 3, the combination of Guan, Loveland, and Mohan teaches all the limitations of claim 1 above; however it does not explicitly teach wherein the at least one remote device is a self-powered damper of a heating, ventilation, and air conditioning system.
Foye from the same or similar field of endeavor teaches wherein the at least one remote device is a self-powered damper of a heating, ventilation, and air conditioning system (see page 3, lines 20-21; Foye teaches each damper assembly 10 in a variable air volume system is designed as a self-powered. See page 2, lines 54-58; Foye teaches an air damper assembly that automatically and iteratively sets the air flow in a terminal of a ventilation system without requiring repeated access to the damper assembly by maintenance personnel. Therefore, the self-powered damper .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guan, Loveland, and Mohan to include Foye’s features of a self-powered damper of a heating, ventilation, and air conditioning system. Doing so would avoid wasting avoid the cost and labor in providing power to the inaccessible damper assembly locations. (Foye, page 2, lines 48-51)

Regarding claim 4, the combination of Guan, Loveland, Mohan, and Foye teaches all the limitations of claim 3 above, Foye further teaches wherein the self-powered damper is operatively connected to an apparatus that rotates with a movement of air inside duct of the heating, ventilation, and air conditioning system (see Fig.1 and page 5, lines 17- 32; Foye teaches the turbine 26 and the generator 30 operate in two distinct modes. The damper assembly 10 is designed to be self-powered. In the unloaded mode, the turbine 26 freely rotates responsive to the air flow in the duct 25. In its loaded mode, the power storage unit 46 imposes a load on the generator 30, which in turn reduces the ability of the turbine 26 to freely rotate in the air flow in the duct 25. Since the self-powered damper is operatively connected to an apparatus (see Fig. 1) that rotates the air flow in the duct 25, it corresponds to ‘the self-powered damper is operatively connected to an apparatus that rotates with a movement of air inside duct of the heating, ventilation, and air conditioning system’), wherein a rotation of the apparatus charges a battery operatively attached to the self-powered damper (see page 5, lines 33-36; Foye teaches the power storage unit 46 is , wherein the battery is a power source for the self- powered damper (see page 5, lines 39-40; Foye teaches the power storage unit 46 could be a storage battery or other power storing device).
The same motivation to combine Guan, Loveland, Mohan, and Foye set forth for Claim 3 equally applies to Claim 4.

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Loveland in view of Mohan further in view of Goodman (US 9,696,055 B1- hereinafter Goodman).
Regarding claim 5, the combination of Guan, Loveland, and Mohan teaches all the limitations of claim 1 above; however it does not explicitly teach wherein the adjustment component facilitates a temperature change at the second location based on a presence of an individual at the second location.
Goodman from the same or similar field of endeavor teaches wherein the adjustment component facilitates a temperature change at the second location based on a presence of an individual at the second location (see page 3, lines 52-67 and page 4, lines 1-12; Goodman teaches the disaggregated thermostat 110 can also receive the information indicating the presence of users in the various zones of the property 100. The disaggregated thermostat 110 can control components of the property's 100 HVAC system, such as an air conditioner of the property 100, based on the received data).


Regarding claim 6, the combination of Guan, Loveland, Mohan, and Goodman teaches all the limitations of claim 5 above, Guan further teaches wherein the adjustment component facilitates a lighting change at the second location based on the presence of the individual at the second location (see [0144]; Guan teaches if object motion is detected, then turn on the light for several minutes then turn it off; if the wake up mode is detected, then take several minutes to turn lights from off to on; if the sleep mode is detected or monitored, then take several minutes to turn lights from on to off; if the leaving mode is detected or monitored, then turn corresponding lights on at a particular moment and off at another moment; if the night mode is detected, and if continuous object motions are detected and/or monitored, then increase light luminance, and if no continuous object motion is detected and/or monitored, then decrease light luminance).

Regarding claim 16, the combination of Guan, Loveland, and Mohan teaches all the limitations of claim 12 above; however it does not explicitly teach determining, by the system, a presence of an individual within the environment of the first auxiliary device, wherein the implementing the first change is based on a defined preference of the individual and related to the first auxiliary device.
Goodman from the same or similar field of endeavor teaches determining, by the system, a presence of an individual within the environment of the first auxiliary device, wherein the implementing the first change is based on a defined preference of the individual and related to the first auxiliary device (see page 3, lines 52-67 and page 4, lines 1-12; Goodman teaches the disaggregated thermostat 110 can also receive the information indicating the presence of users in the various zones of the property 100. The disaggregated thermostat 110 can control components of the property's 100 HVAC system, such as an air conditioner of the property 100, based on the received data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guan, Loveland, and Mohan to include Goodman’s features of implementing the first change based on a defined preference of the individual and related to the first auxiliary device. Doing so would improve user comfort and improved energy efficiency. (Goodman, page 2, line 9)

Regarding claim 17, the combination of Guan, Loveland, Mohan, and Goodman teaches all the limitations of claim 16 above, Guan further teaches further comprising: determining, by the system, the presence of the individual within the environment of the second auxiliary device, wherein the implementing the second change is based on another defined preference of the individual and related to the second auxiliary device (see [0144]; Guan teaches if object motion (the presence of the .

Response to Arguments
Applicant’s arguments filed 08/18/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the third page of the remarks (numbered as page 9) which recites:
“Guan and Loveland fail to disclose the elements recited as "based on the identified individual leaving the second location, the adjustment component facilitates one or more events that result in one or more modifications to the condition of the environment in the second location" (emphasis added) as recited in claim 1.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Mohan, has been relied upon to reject the limitations incorporated in the amendment. Since the Examiner 

For similar as those presented above with respect to independent claim 1, claims 12 and 18 are rejected in view of the cited references.

Dependent claims 2-11, 13-17, and 19-20 depend directly, or indirectly, from independent claims 1, 12, and 18. The rejections to these claims are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minoru (JPH0677558B2) discloses a system turns off the lighting of the private toilet 7 or the washroom lighting 3 if sensors detects the absence of persons.
Taylor (US2018/0249297A1) discloses determine the absence of a person in a room, the intelligent fixture may reduce or turn off lights.
Sayavong (US2016/0335865A1) discloses detecting the user’s absence, so various systems in the house can go to a state desired when the person is no longer present, such as doors lock, blinds close, lights are turn off, thermostat settings regulate to a lower temperature in winter, higher temperature in summer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.N.T./           Examiner, Art Unit 2117                                                                                                                                                                                             
/ROCIO DEL MAR PEREZ-VELEZ/           Supervisory Patent Examiner, Art Unit 2117